Calhoon, J.,
delivered the opinion of the court.
In this case a special venire was demanded by the accused,, and the same was drawn and the return made by tire sheriff.. *421On the return day of the special venire he moved to quash it, and the court overruled the motion. On the motion testimony was introduced which showed conclusively that Code 1906, § 2688, was ignored by the board of supervisors. That section requires that the board should take the names of the jurors “as nearly as they conveniently can from the supervisors’ districts in proportion to the number of qualified persons in each, excluding all who have served on the regular panel within two years, if there be not a deficiency of jurors.”
It is perfectly apparent from the proof that no attention was paid to this requirement. In one of the beats (No. 4), the registration books show the names of only twenty-six persons registered, while from it the board selected twenty-nine persons, of which number twelve had never been registered, and ten of them who had been registered were wholly omitted. In beat No. 5, there were fifty-eight registered electors; whereas, the board put sixty-three persons in tire jury box from that beat.
The observance of this section 2688 is at the Very basis of all jury trials, and, under the ruling in Purvis v. State, 71 Miss. 706, 14 South. 268, the judgment appealed from in this case necessarily must be reversed and remanded.